SETTLEMENT AND LICENSE AGREEMENT


This Settlement and License Agreement (the “Agreement”) is entered into by LML
Patent Corp (“LML”), on the one hand, and Citigroup Inc. (“Citi”), on the other
hand.  LML and Citi are individually referred to as a “Party” and collectively
as the “Parties.”  This Agreement is effective as of March 7, 2011 (“Effective
Date”).


RECITALS


WHEREAS, LML represents that it owns rights in U.S. Patent No. RE40,220 (“the
‘220 Patent”), which LML asserts is related to Electronic Check Conversion
systems and services;


WHEREAS, LML began an action against Citi and other defendants in the United
States District Court for the Eastern District of Texas, Marshall Division,
2-08-CV-448-DF (“Litigation I”), and LML also began a separate action against
other defendants in the United States District Court for the Eastern District of
Texas, Marshall Division, 2-09-CV-180-TJW (“Litigation II”) (collectively, the
“Lawsuits”).  In both Litigations I and II, LML alleges infringement of LML’s
‘220 Patent;


WHEREAS, LML’s published standard royalty rate for use of the LML Patents is
$0.01 U.S. dollars for each ARC SEC coded ACH transaction and $0.03 U.S. dollars
for reach POP, BOC, WEB, or TEL SEC coded ACH transaction;


WHEREAS, Citi is a named defendant in Litigation I and Citi has denied
liability;


WHEREAS, the Parties have agreed to enter into this Agreement to avoid the risk
and uncertainty of continued litigation;


WHEREAS, the Parties wish to settle their dispute, and Citi desires to obtain
certain rights under the LML Patents (as hereinafter defined) and LML is willing
to grant such rights;


NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.  
DEFINITIONS.  The following definitions apply to this Agreement:



(a)  
“ACH” is the acronym for the “Automated Clearing House” Network and means the
funds transfer system governed by the National Automated Clearing House
Association (“NACHA”).



(b)  
“ACH Transaction” means an entry complying with the NACHA ACH Record Format
Specifications for NACHA standard entry class codes ARC, WEB, POP, TEL, and BOC.



(c)  
“Acquires” means to obtain an interest in an entity either by acquisition,
purchase, or merger.

 
 
 
-1-

--------------------------------------------------------------------------------

 

 
(d)  
“Affiliate” of a Party means any Entity that directly or indirectly owns or
controls, is owned or controlled by, or is under common ownership or control
with, such Party, where “control” means: (i) for an Entity incorporated in the
U.S. or whose country of domicile is the U.S., direct or indirect ownership of
fifty percent (50%) or more of the capital stock, or other direct or indirect
ownership interest of the Entity carrying the right to vote for or appoint
directors or their equivalent (if not a corporation) or otherwise to direct or
cause the direction of the management policies of the Entity; or (ii) for an
Entity incorporated outside of the U.S. or whose country of domicile is outside
of the U.S., direct or indirect ownership of less than fifty percent (50%) of
the capital stock, or other direct or indirect ownership interest of the Entity
carrying the right to vote for or appoint directors or their equivalent (if not
a corporation) or otherwise to direct or cause the direction of the management
policies of the Entity, if the country of incorporation or the country of
domicile of the Entity requires that foreign ownership be less than fifty
percent (50%), but only to the extent that the maximum allowable amount of
securities instruments or other ownership interests of the Entity is owned by
the party; and (iii) provided, however, that an Entity shall be considered an
Affiliate of a party only for the periods where such ownership or control exists
or, for former Affiliates, existed.



(e)  
“Bank” means any institution that is a member of the Federal Reserve System and
that accepts demand deposits to consumer accounts from which a consumer may
withdraw funds by check or share draft for payment to others.



(f)  
“Court” means the United States District Court for the Eastern District of
Texas, Marshall Division.



(g)  
“Covered Products and Services” means any and all Infringing Products and
Services (and any of its/their components) that have been, will be, or are being
Exploited by or for Citi (including properly licensed successors (subject to
Section 6 (Change in Control/Acquisitions)) and permitted assigns (subject to
Section 9.1 (Assignment)) or its Affiliates and only to the extent such
Exploitation is done by or for Citi (including properly licensed successors
(subject to Section 6 (Change in Control/Acquisitions)) and permitted assigns
(subject to Section 9.1 (Assignment)) or its Affiliates and not done on behalf
of an Excluded Party.



(h)  
“Covered Third Parties” means any Entity other than an Excluded Party, to the
extent that such Entity Exploits any Covered Products and Services.  For the
avoidance of doubt, “Covered Third Parties” include, without limitation,
customers or other third parties who are not Excluded Parties receiving products
or services from a Citi Entity, or service providers, vendors or partners who
are not Excluded Parties providing products or services to a Citi Entity, in
each case solely to the extent and with respect to their relationship with the
Citi Entity and the receipt or provision of Covered Products and Services in
connection therewith.

 
 
 
-2-

--------------------------------------------------------------------------------

 

 
(i)  
“Excluded Party” means any Bank.  Notwithstanding the foregoing, Excluded Party
does not include, and shall not be interpreted to include: (a) any Citi Entity;
(b) any Bank(s) for whom a Citi Entity processes ACH Transactions so long as all
such ACH Transactions do not exceed 60,000 transactions in the aggregate among
all such Banks in any month; or (b) any Entity that:  (i) is dismissed with
prejudice from a lawsuit for Infringement of an LML Patent; (ii) is found not to
Infringe all asserted claims of an LML Patent(s) that are also not found to be
invalid or unenforceable after all appeals are exhausted; (iii) otherwise enters
into a settlement agreement with any LML Entity concerning an LML Patent(s); or
(iv) is otherwise licensed to an LML Patent(s).



(j)  
“Entity” means any individual, trust, corporation, person or company,
partnership, joint venture, limited liability company, association, firm,
unincorporated organization or other legal or governmental entity.



(k)  
“Exploit” means to own, design, develop, acquire, make, have made, use, sell,
offer to sell, perform, provide, import, export, and/or the exercise of all
other activities specified under 35 U.S.C. § 271 and foreign counterparts
thereto (as the foregoing 35 U.S.C. § 271 and foreign counterparts thereof may
be amended or superseded from time to time).  “Exploited,” “Exploitation,” and
other variations of the word “Exploit” shall have correlative meanings.



(l)  
“Infringement” or “Infringes” means direct infringement, indirect infringement,
infringement under the doctrine of equivalents, or any other theory of
infringement in any jurisdiction worldwide.



(m)  
“Infringing Products and Services” means any and all products and services the
Exploitation of which, but for the license granted in this Agreement, would
Infringe any claim of any LML Patent.



(n)  
“Non-Covered Affiliate” with respect to an Entity means any affiliate of that
Entity that is not covered by a license, release, or covenant-not-to-sue under
the LML Patents.



(o)  
“Citi Entities” (individually referred to as a “Citi Entity”) means Citi and its
Affiliates and its or their predecessors, properly licensed successors (subject
to Section 6 (Change in Control/Acquisitions)) and permitted assigns (subject to
Section 9.1 (Assignment)).



(p)  
“LML Entities” means LML and its Affiliates and its or their predecessors,
successors and permitted assigns (subject to Section 9.1 (Assignment)).

 
 
 
-3-

--------------------------------------------------------------------------------

 

 
(q)  
“LML Patents” means (i) U.S. Patent No. RE40,220, (ii) any issued patent and any
pending patent application anywhere in the world that LML currently owns or
controls (or has the right to own or, control,) as of the Effective Date of this
Agreement; (iii) any past, present, or future patent or patent application
worldwide to which any of the foregoing patents and/or patent applications
described in (i) and (ii) claims priority or are otherwise related, including,
but not limited to all parents, provisionals, substitutes, renewals,
continuations, continuations-in-part, reissues, reexamination certificates,
divisionals, foreign counterparts, oppositions, continued examinations,
reexaminations, and extensions of any of the foregoing; and (iv) applications of
the foregoing patents and/or patent applications described above.  For purposes
of this definition, a patent or patent application is deemed to be under LML’s
“control” if LML has the right to assert a claim of Infringement or grant a
license under such patent or patent application.



2.  
SETTLEMENT OF THE LITIGATION



2.1  
Stipulated Dismissal.  The Parties agree to direct their counsel to file with
the Court a joint motion for dismissal with prejudice of the Parties’ respective
claims for relief against the other Party in Litigation I as set forth in
Exhibit A within five (5) days after the receipt of payment specified in Section
3.1.  The Parties shall promptly proceed with any and all additional procedures
needed to dismiss with prejudice the Parties’ respective claims for relief
against the other Party in Litigation I.



2.2  
No Award of Fees or Costs.  The Parties agree that they shall bear their own
expenses, costs and attorneys' fees relating to Litigation I and negotiating the
Agreement, including the transactions contemplated herein.

 
 

 
 
-4-

--------------------------------------------------------------------------------

 
2.3  
No Attempt to Invalidate.  Citi agrees that, in the absence of a subpoena or
court order requiring its participation or support, no Citi Entity shall
participate in or support any suit, claim, action, litigation, administrative
proceeding, or proceeding of any nature brought against LML that challenges the
validity or enforceability of the LML Patents so long as the Citi Entities: (a)
have a license to the LML Patents, subject to Section 6 (Change in
Control/Acquisitions); (b) are fully released for all claims of Infringement of
the LML Patents, subject to Section 6 (Change in Control/Acquisitions); and (c)
are not accused of Infringement of any LML Patent, subject to Section 6 (Change
in Control/Acquisitions).  However, the Citi Entities may challenge the validity
or enforceability of the LML Patents if: (i) any suit, claim, action, litigation
or proceeding to enforce one or more of the LML Patents is brought against a
Citi Entity related to one or more of the LML Patents, or places a Citi Entity
in a reasonable apprehension of being sued on one or more of the LML Patents, or
(ii) a Citi Entity receives a request for indemnification related to an LML
Patent, but only after the Citi Entity has provided sixty (60) days written
notice to LML of its intent to challenge the validity or enforceability of the
asserted LML Patent(s).



3.  
PAYMENT, TERM AND TERMINATION



3.1  
Payment by Citi.  Citi agrees to pay to LML the non-refundable sum of Seven
Million Five Hundred Thousand U.S. dollars ($7,500,000) within five (5) business
days following the Effective Date in consideration of the terms set forth in
this Agreement.  Such amount will be delivered to LML’s counsel, McKool Smith
P.C., via wire or other electronic transfer to the following account:



 
Address:
Citibank, N.A.

 
 
666 5th Avenue

 
 
New York, New York  10103

 
SWIFT Code:

 
ABA Routing

 
A/C Name:
McKool Smith PC IOLTA Trust Account

 
A/C Number:

 
 

 
 
-5-

--------------------------------------------------------------------------------

 
3.2  
Term.  Unless earlier terminated as specified in this section, the term of this
Agreement shall commence upon the Effective Date and shall continue until the
expiration of the latter of all the LML Patents or all causes of action and
claims arising out of or related to the LML Patents or the Lawsuits.  Otherwise,
this Agreement may only be earlier terminated in whole or in part pursuant to
Section 3.3 (Termination Due to Non-Payment by Citi) or upon the mutual written
agreement of the Parties.



3.3  
Termination Due to Non-Payment by Citi.  If Citi fails to make the payment
specified in Section 3.1 (Payment by Citi) above in the time specified, such
failure will constitute a material breach of this Agreement.  Upon such breach,
LML may then, after ten (10) business days following written notice of such
breach to Citi, if Citi does not deliver the payment specified in Section 3.1
(Payment by Citi) to LML within ten (10) business days after receiving such
notice from LML, at its option, either terminate this Agreement (in which event
this Agreement shall become null and void) or it may petition the Court for
specific enforcement of Citi’s payment obligations.  Citi hereby consents to the
jurisdiction of the Court for enforcement of the payment obligations in Section
3.1 (Payment by Citi), and agrees that specific enforcement of the payment
obligations of this Agreement is an available remedy if LML does not elect to
terminate this Agreement.



3.4  
Tax Liability.  Each Party shall bear its own tax liability as a result of the
existence of this Agreement or the performance of any obligations hereunder.



3.5  
Additional Payments.  Subject to the provisions of Section 6 (Change in
Control/Acquisitions), the payment of the amount set forth in Section 3.1
(Payment by Citi) shall be the total compensation to any LML Entity by any Citi
Entity for all releases, licenses, covenants and all other rights granted in
this Agreement, and no additional payment shall be due or made to any LML Entity
or any other Entity by any Citi Entity with respect to the releases, licenses,
covenants and all other rights granted in this Agreement.



3.6  
Citi’s Retained Rights/Bankruptcy.  The Parties acknowledge and agree that the
LML Patents are “intellectual property” as defined in Section 101(35A) of the
United States Bankruptcy Code, as the same may be amended from time to time (the
"Code"), which have been licensed hereunder in a contemporaneous exchange for
value.  The Parties further acknowledge and agree that if LML: (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due; (ii) applies for or consents to the appointment of
a trustee, receiver or other custodian for it, or makes a general assignment for
the benefit of its creditors; (iii) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (iv) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to Section 365 of the
Code (“365”), or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to 365 for any reason, this Agreement, and any
agreement supplementary hereto, shall be governed by Section 365(n) of the Code
(“365(n)”) and Citi Entities will retain and may elect to fully exercise its or
their rights under this Agreement in accordance with 365(n).

 
 
 
-6-

--------------------------------------------------------------------------------

 

 
4.  
RELEASES AND COVENANTS NOT TO SUE



4.1  
Agreement Obligations Not Released.  None of the releases or covenants not to
sue herein releases any Party or its Affiliates from its respective obligations
under this Agreement or under any protective orders entered in Litigation I as
of the Effective Date or prevents any Party or any of its Affiliates from
enforcing the terms and conditions of this Agreement against the other Party or
its Affiliates.



4.2  
LML’s Release to Citi.  Subject to the provisions of Section 3.3 (Termination
Due to Non-Payment by Citi) and Section 6 (Change in Control/Acquisitions), LML
Entities forever release:  (a) the Citi Entities and their respective directors,
officers, employees, agents, attorneys, shareholders, and representatives from
any and all claims, causes of action, actions, demands, liabilities, losses,
damages, attorneys’ fees, court costs, or any other form of claim or
compensation, whether known or unknown, whether in law or equity, accruing
before or on the Effective Date (and including any damages that may accrue after
the Effective Date for conduct occurring on or before the Effective Date),
related in whole or part to Litigation I, any of the LML Patents, or
Exploitation of the Covered Products and Services, including without limitation
any act of past or present Infringement, misappropriation or other violation of
one or more of the LML Patents, and any claim that is or would have been within
the scope of either the covenant not to sue or license granted in Sections 4.4
(Covenant-Not-to-Sue by LML Entities) and 5.1 (License), and any claim that the
LML Entities asserted or could have asserted in Litigation I as of the Effective
Date; and (b) the Covered Third Parties from any and all claims, causes of
action, actions, demands, liabilities, losses, damages, attorneys’ fees, court
costs, or any other form of claim or compensation, whether known or unknown,
whether in law or equity, accruing before, on, or after the Effective Date,
related in whole or in part to the Litigation I, any of the LML Patents, or
Exploitation of the Covered Products and Services, including without limitation
any act of past, present, or future Infringement, misappropriation, or other
violation of one or more of the LML Patents, and any claim that is or would have
been within the scope of either the license or covenant not to sue granted in
Sections 4.4 (Covenant-Not-to-Sue by LML Entities) and 5.1 (License), and any
claim that the LML Entities asserted or could have asserted in Litigation I as
of the Effective Date.

 
 
 
 
-7-

--------------------------------------------------------------------------------

 

 
4.3  
Citi’s Release to LML.  Subject to the obligations of LML under this Agreement,
Citi Entities forever release LML Entities from any claims, causes of action,
actions, demands, liabilities, losses, damages, attorneys’ fees, court costs, or
any other form of claim or compensation, whether known or unknown, whether in
law or equity, accruing before or on the Effective Date, related in whole or
part to Litigation I or any of the LML Patents (conserving, subject to Section
2.3, defenses or claims regarding the validity or enforceability of one or more
of the LML Patents) that is or would have been within the scope of the covenant
not to sue granted in Section 4.5 (Covenant-Not-to-Sue by Citi Entities) and
that the Citi Entities asserted or could have asserted as of the Effective Date.



4.4  
Covenant-Not-to-Sue by LML Entities.  Subject to the provisions of Section 3.3
(Termination Due to Non-Payment by Citi) and Section 6 (Change in
Control/Acquisitions), the LML Entities, on behalf of themselves and their
respective successors and permitted assigns, agree that:  (a) they will not
assert, pursue, maintain, encourage, support, assist, or join in any action or
litigation asserting any claim against any Citi Entity for Infringement of any
claim of the LML Patents with respect to or arising out of the Exploitation of
any Covered Products and Services; and (b) they will not assert, pursue,
maintain, encourage, support, assist, or join in any action or litigation
asserting any claim against any Covered Third Parties for Infringement of any
claim of the LML Patents with respect to or arising out of the Exploitation of
any Covered Products and Services.



4.5  
Covenant-Not-to-Sue by Citi Entities.  Subject to the obligations of LML under
this Agreement, the Citi Entities, on behalf of themselves and their respective
successors and permitted assigns, agree that they will not assert, pursue,
maintain, encourage, support, assist, or join in any action or litigation
asserting any claim against any LML Entity in the future for any claims related
to or arising out of the LML Patents, unless any claims of Infringement with
respect to the LML Patents are asserted against any Citi Entity or its
successors or assigns or any Covered Third Party, or unless otherwise allowed
under Section 2.3 (No Attempt to Invalidate).



5.  
GRANT OF LICENSE



5.1  
License.  Subject to the provisions of Section 3.3 (Termination Due to
Non-Payment by Citi) and Section 6 (Change in Control/Acquisitions), LML hereby
grants to the Citi Entities and Covered Third Parties a fully paid-up,
irrevocable, non-exclusive, world-wide, royalty free license under the LML
Patents to Exploit the Covered Products and Services throughout the world.  This
license attaches to and is transferred with each Covered Product and Service and
passes to each and every Covered Third Party with regard to such Covered Product
and Service.  This license is retroactive to the earliest priority date of the
LML Patents.



5.2  
Disclaimer of Infringement and Validity.  Nothing herein shall be construed as
an admission by any Citi Entity: (a) that the LML Patents have been or are being
Infringed; or (b) that the LML Patents are valid or enforceable.

 
 
 
-8-

--------------------------------------------------------------------------------

 

 
6.  
CHANGE IN CONTROL/ACQUISITIONS



6.1  
Acquisitions by a Citi Entity.  In the event any Citi Entity Acquires an
Excluded Party or any business line of an Excluded Party that provides or uses
Infringing Products and Services after the Effective Date of this Agreement
(hereinafter referred to as “Acquired Entity”), neither the Acquired Entity nor
any of its Non-Covered Affiliates will gain the benefit of the license grant,
covenant-not-to-sue, or releases in this Agreement.  However, upon the Citi
Entity’s request, LML agrees to negotiate in good faith with the Acquired Entity
to release and/or license, under the LML Patents, any ACH Transactions created,
processed, or transmitted by the Acquired Entity and/or any of its Non-Covered
Affiliates (hereinafter “Section 6.1 Non-Covered ACH Transactions”).  If LML and
the Acquired Entity cannot reach agreement on the terms of such release and/or
license, then LML, the Acquired Entity (including the Citi Entities), and any
Non-Covered Affiliates of the Acquired Entity shall have all remedies, defenses,
and counterclaims available to them under applicable law with respect to any
Section 6.1 Non-Covered ACH Transactions.



6.2  
Acquisitions of a Citi Entity.  In the event an Excluded Party or any other
Entity Acquires any Citi Entity and maintains the Citi Entity as a separate
legal entity after the acquisition or merges it with another Entity (the
resulting legal entity hereinafter referred to as the “Acquiring Entity”), then
the license grant, covenant not to sue, and releases in this Agreement
applicable to the acquired Citi Entity may be assigned by such Citi Entity to
the Acquiring Entity.  However, the assigned license grant, covenant not to sue,
and releases will not apply to those ACH Transactions created, processed or
transmitted by the Acquiring Entity (including the acquired Citi Entity), and/or
by any Non-Covered Affiliates of the Acquiring Entity, each month after the date
of the acquisition that go beyond 125% of the acquired Citi Entity’s average
monthly ACH Transaction volumes for Covered Products and Services based on the
12 months preceding the date of the acquisition (hereinafter, “Acquisition
Volume Limit”).  If the collective number of ACH Transactions created, processed
or transmitted by the Acquiring Entity (including the Citi Entity) and/or by any
Non-Covered Affiliates of the Acquiring Entity in any given month after the date
of the acquisition exceeds the Acquisition Volume Limit, the Acquiring Entity
agrees to notify LML of same within sixty (60) days of such occurrence, and the
ACH Transactions exceeding the Acquisition Volume Limit shall not be covered
under the license grant, covenant not to sue or releases in this Agreement
(hereinafter, “Section 6.2 Non-Covered ACH Transactions”).  However, if the
Acquiring Entity provides the notice as specified above within the timeframe
specified above, LML agrees to negotiate in good faith with the Acquiring Entity
to release and/or license, under the LML Patents, any Section 6.2 Non-Covered
ACH Transactions.  If the Acquiring Entity does not provide the notice as
specified above and/or if LML and the Acquiring Entity cannot reach agreement on
the terms of such release and/or license, then LML, the Acquiring Entity
(including the Citi Entities), and any Non-Covered Affiliates of the Acquiring
Entity shall have all remedies, defenses, and counterclaims available to them
under applicable law with respect to any Section 6.2 Non-Covered ACH
Transactions.  Additionally, if the Acquiring Entity fails to notify LML as
specified above, the rights of the non-acquired Citi Entities under this
Agreement shall not be affected.

 
 
 
-9-

--------------------------------------------------------------------------------

 

 
6.3  
Transfer of Covered Assets of a Citi Entity.  In the event any non-Citi Entity
acquires the assets of any Citi Entity that includes a business line that
provides or uses Covered Products and Services (hereinafter referred to as the
“Covered Transferee Entity”), then the license grant, covenant not to sue, and
releases in this Agreement applicable to the transferring Citi Entity’s business
line may be assigned by such Citi Entity to the Covered Transferee
Entity.  However, the assigned license grant, covenant not to sue, and releases
will not apply to those ACH Transactions created, processed or transmitted by
the Covered Transferee Entity (including the transferred business line of the
transferring Citi Entity) and/or any Non-Covered Affiliates of the Covered
Transferee Entity each month after the date of the purchase that go beyond 125%
of the transferring Citi Entity’s average monthly transaction volumes for
Covered Products and Services based on the 12 months preceding the date of the
purchase (hereinafter, “Covered Transferee Volume Limit”).  If the collective
number of ACH Transactions created, processed or transmitted by the Covered
Transferee Entity (including the transferred business line of the transferring
Citi Entity) and/or by any Non-Covered Affiliates of the Covered Transferee
Entity in any given month after the date of the purchase exceeds the Covered
Transferee Volume Limit, the Covered Transferee Entity agrees to notify LML of
same within sixty (60) days of such occurrence, and the ACH Transactions
exceeding the Covered Transferee Volume Limit shall not be covered under the
license grant, covenant not to sue or releases in this Agreement (hereinafter,
“Section 6.3 Non-Covered ACH Transactions”).  However, if the Covered Transferee
Entity provides the notice as specified above within the timeframe specified
above, LML agrees to negotiate in good faith with the Covered Transferee Entity
to release and/or license, under the LML Patents, any Section 6.3 Non-Covered
ACH Transactions.  If the Covered Transferee Entity does not provide the notice
as specified above and/or if LML and the Covered Transferee Entity cannot reach
agreement on the terms of such release and/or license, then LML, the Covered
Transferee Entity (including the Citi Entities), and any Non-Covered Affiliates
of the Covered Transferee Entity shall have all remedies, defenses, and
counterclaims available to them under applicable law with respect to any Section
6.3 Non-Covered ACH Transactions.  Additionally, if the Covered Transferee
Entity fails to notify LML as specified above, the rights of the Citi Entities
under this Agreement shall not be affected.



6.4  
Transfer of Non-Covered Assets of a Citi Entity. In the event of a sale or other
transfer of the assets of any Citi Entity that does not include any part of a
business line that provides the Covered Products and Services to an Excluded
Party or any other Entity (hereinafter referred to as the “Non-Covered
Transferee Entity”), then neither the Non-Covered Transferee Entity nor any of
its Non-Covered Affiliates will gain the benefit of the license grant,
covenant-not-to-sue, or releases in this Agreement.  Upon the Non-Covered
Transferee Entity’s request, LML agrees to negotiate in good faith with the
Non-Covered Transferee Entity to release and/or license, under the LML Patents,
any ACH Transactions created, processed, or transmitted by the Non-Covered
Transferee Entity and/or any of its Non-Covered Affiliates (hereinafter “Section
6.4 Non-Covered ACH Transactions”).  If LML and the Non-Covered Transferee
Entity cannot reach agreement on the terms of such release and/or license, then
LML, the Non-Covered Transferee Entity, and any Non-Covered Affiliates of the
Non-Covered Transferee Entity shall have all remedies, defenses, and
counterclaims available to them under applicable law with respect to any Section
6.4 Non-Covered ACH Transactions.

 
 

 
 
-10-

--------------------------------------------------------------------------------

 
6.5  
Termination of Payments Due Pursuant to Section 6.  With respect to any good
faith negotiations undertaken pursuant to Sections 6.1 (Acquisitions by a Citi
Entity) through Section 6.4 (Transfer of Non-Covered Assets By a Citi Entity)
above, LML agrees that no royalty will be due as to an LML Patent for any ACH
Transactions created, processed, or transmitted by the Citi Entity, by any
Acquired Entity, Acquiring Entity, Covered Transferee Entity or Non-Covered
Transferee Entity (as defined above), or by any Non-Covered Affiliates of any
Acquired Entity, Acquiring Entity, Covered Transferee Entity or Non-Covered
Transferee Entity after the expiration date of such LML Patent or its final
legal adjudication of invalidity or unenforceability after all appeals are
exhausted.

 

 
7.  
CONFIDENTIALITY.



The Parties may disclose the existence of this Agreement, provided,
that  neither Party may disclose the specific terms and conditions of this
Agreement (including without limitation the payment amount set out in Section
3.1) to any Entity except that each Party may disclose the terms and conditions
of this Agreement:  (i) in response to a valid subpoena or as otherwise may be
required by law, regulation, or order of a court or governmental authority of
competent jurisdiction, provided that the Party required to make such a
disclosure gives as much notice as is reasonably possible to the other Party to
contest such order or requirement and takes all reasonable actions in an effort
to minimize the nature and extent of such disclosure; (ii) on a confidential
basis to its legal, accounting or financial advisors solely for the purposes of
providing such advice and solely to the extent that they have a need for access;
(iii) if that Party forms a good faith belief that disclosure is required under
applicable securities regulations or listing agency requirements, including for
the purpose of disclosure in connection with the Securities and Exchange Act of
1934, as amended, the Securities Act of 1933, as amended, National Instrument NI
51-102 (under Canadian law), as amended, and any other reports filed with the
Securities and Exchange Commission, or any other filings, reports or disclosures
that may be required under applicable laws or regulations; (iv) in its financial
statements as it is required to do under applicable generally accepted
accounting principles while acting in reliance on its auditors; (v) to any
defendant as part of its disclosure obligations subject to the Court's
Protective Order in the applicable litigation brought by LML to enforce an LML
Patent, in which event LML will seek to have the production protected under an
“Outside Counsel Attorneys Eyes Only” or higher confidentiality designation and
LML will take all reasonable actions in an effort to minimize the nature and
extent of such disclosure; (vi) upon the express written consent of the other
Party; (vii) on a confidential basis to investors and potential investors and
acquirers, but subject to any such investor or potential investor or acquirer
having first executed an appropriate non-disclosure agreement requiring such
investor or potential investor or acquirer to maintain this Agreement and the
terms and conditions of this Agreement in confidence; or (viii) as necessary to
pursue an indemnification claim from a potential or actual indemnitor, subject
to obligations of confidentiality and privilege at least as stringent as those
contained herein; and (ix) to a Covered Third Party, subject to obligations of
confidentiality and privilege at least as stringent as those contained herein.
 
 

 
 
-11-

--------------------------------------------------------------------------------

 
8.  
REPRESENTATIONS AND WARRANTIES



8.1  
Citi Representations and Warranties. Citi represents and warrants to LML that it
has all requisite legal right, power and authority to enter into, execute,
deliver and perform this Agreement and grant the releases, covenants not to sue
and all other rights provided for under this Agreement.



8.2  
LML Representations and Warranties. As a condition precedent to Citi entering
into this Agreement, LML represents and warrants to Citi that as of the
Effective Date: (a) LML has all requisite legal right, power and authority to
enter into, execute, deliver and perform this Agreement and grant the licenses,
releases, covenants not to sue and all other rights provided for under this
Agreement; (b) LML owns the entire right, title, and interest in and to the LML
Patents and the inventions disclosed and claimed therein, including all rights
to recover for alleged Infringement of the LML Patents by the Citi Entities and
all claims asserted against Citi in Litigation I; (c) the LML Entities have not
granted and shall not grant any licenses or other rights under the LML Patents
or the claims or counterclaims asserted in the Litigation I or otherwise, that
would conflict with or prevent the licenses and rights granted to Citi Entities
or Covered Third Parties hereunder; (d) there are no liens, conveyances,
mortgages, assignments, encumbrances, or other agreements that would prevent or
impair the full and complete exercise of the terms and conditions of this
Agreement; (e) the LML Entities have not entered into, and shall not enter into,
any other agreement that would interfere with the obligations and immunities set
forth in this Agreement during the term of this Agreement; (f) LML will not
transfer, assign, or exclusively license to another any of the LML Patents or
claims/demands that LML asserted (or could have asserted) against the Citi
Entities relating to the LML Patents or the Litigation I, unless the transferee,
assignee, or exclusive licensee agrees to be bound by all of the terms and
conditions of this Agreement; (g) LML is not aware of any Excluded Parties that
it believes have Exploited Covered Products and Services on behalf of any Citi
Entities; and (h) LML is not aware of any Citi Entities that it believes have
Exploited Covered Products and Services on behalf of any Excluded Parties.

 
 
 
-12-

--------------------------------------------------------------------------------

 

 
8.3  
Limitations on Representations and Warranties.  Nothing contained in this
Agreement shall be construed as:  (a) a warranty or representation by either
Party that any manufacture, sale, use, or other disposition of products by the
other Party has been or will be free from Infringement of any patents other than
the LML Patents; (b) an agreement by either Party to bring or prosecute actions
or suits against any Entity for Infringement, or conferring any right to the
other Party to bring or prosecute actions or suits against third parties for
Infringement; (c) conferring any right to either Party to use in advertising,
publicity, or otherwise, any trademark, service mark, or trade dress of the
other Party, or any simulation thereof, without the prior written consent of the
other Party; (d)conferring any right to either Party to use any names or trade
names of the other Party, or any simulation thereof, without the prior written
consent of the other Party; (e) an obligation to furnish any technical
information or know-how; or (f) conferring by implication, estoppel or
otherwise, upon either party, any right (including a license) under patents
other than the LML Patents except for the rights expressly granted hereunder.



8.4  
DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUE OR
OTHERWISE.



8.5  
No Joint and Several Liability.  Notwithstanding anything herein to the
contrary, the Citi Entities and the Covered Third Parties shall not have any
liability to any of the LML Entities for any actions or inactions of another
defendant in the Lawsuits, or any other Entity against whom any of the LML
Entities has asserted or may assert a claim for Infringement of a LML Patent.



9.  
GENERAL PROVISIONS



9.1  
Assignment.  Except as otherwise provided in Section 6, this Agreement may not
be assigned by either Party without the prior written consent of the other Party
in its sole discretion, provided, however, that, except as otherwise provided in
Section 6, Citi may assign this Agreement to any of its Affiliates licensed
hereunder or its successor pursuant to a merger, reorganization, consolidation
or sale.  Absent such written consent from Citi, LML shall not assign, or grant
any right to enforce any LML Patent, or any right that would conflict with the
rights granted hereunder, to any Entity unless such assignment or grant is
subject to all of the terms and conditions of this Agreement, and such Entity
executes an agreement agreeing to be bound by all of the terms and conditions of
this Agreement including a requirement to bind all further
successors-in-interest or assigns thereof to the terms and conditions of this
Agreement.  All releases, licenses, and covenants contained herein shall run
with the LML Patents and shall be binding on any successors-in-interest or
assigns thereof.  Any attempted assignment or grant in contravention to this
Section shall be null and void.

 
 
 
-13-

--------------------------------------------------------------------------------

 

 
9.2  
Entire Agreement.  This Agreement, including all Exhibits attached hereto,
constitutes the entire agreement between the Parties and embodies the entire and
only understanding of each of them with respect to the subject matter of the
Agreement, and merges, cancels and supersedes all prior representations,
warranties, assurances, conditions, definitions, understandings and all other
statements or agreements, whether express, implied, or arising out of operation
of law, whether oral or written, whether by omission or commission, between and
among the Parties hereto with respect to the subject matter of the Agreement.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the Parties other
than as expressly set forth in this Agreement.



9.3  
Notices.  All notices, requests, approvals, consents and other communications
required or permitted under this Agreement will be in writing and addressed as
follows:



If to LML:


Mr. Patrick H. Gaines
President
LML Patent Corp
505 East Travis St.
Suite 216
Marshall, Texas  75670


with a copy to:


LML Patent Corp.
Corporate Secretary
1680- 1140 West Pender Street
Vancouver BC, Canada V6E 4G1


If to Citi:


Edwin R. DeYoung, Esq.
Locke Lord Bissell & Liddell LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas  75201-6776
edeyoung@lockelord.com


Monika Selmont, Esq.
Citibank, N.A.
14000 Citi Cards Way C1G-B237
Jacksonville, Florida  32258
monika.selmont@citi.com
 
Moshe Malina, Esq
Citibank, N.A,
One Court Square, 45th Floor
Long Island City, New York  11120
moshe.malina@citi.com
 

 
 
-14-

--------------------------------------------------------------------------------

 
and will be deemed delivered: (a) upon receipt if delivered by hand; (b) the
next day if sent by prepaid, U.S. recognized, overnight air courier; (c) three
(3) business days after being sent by registered or certified mail (return
receipt requested, postage prepaid); or if by facsimile, the day that the sender
receives an acknowledgement that the facsimile was successfully
transmitted.  All notices shall be addressed to the other Party at the address
set forth above or to such other person or address as the Parties may from time
to time designate in writing delivered pursuant to this notice provision.


9.4  
Governing Law.  This Agreement and all matters connected with the performance
thereof shall be governed by and will be construed, interpreted, and applied in
accordance with the laws of the State of Texas and the federal laws of the
United States as applicable therein, without regard to the laws of those
jurisdictions governing conflicts of laws.



9.5  
Expenses.  Except as otherwise specifically provided in this Agreement, the
Parties agree that they shall bear their own costs and attorneys’ fees incurred
in connection with the negotiation and drafting of this Agreement and the
transactions contemplated herein.



9.6  
Headings. The section and sub-section headings contained in this Agreement are
for convenience of reference only and shall not serve to limit, expand or
interpret the sections or sub-sections to which they apply, and shall not be
deemed to be a part of this Agreement.



9.7  
Interpretation; Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any
provision of this Agreement.  This Agreement is in the English language only,
which language shall be controlling in all respects, and all notices under this
Agreement shall be in the English language.  For purposes of construction, the
singular includes the plural and vice versa.



9.8  
Relationship of the Parties.  This Agreement does not constitute and shall not
be construed as constituting a partnership, agency, employer-employee, or joint
venture between LML and Citi, and neither Party shall have any right to incur
any debt, make any commitment for each other, or obligate or bind the other
Party in any manner whatsoever, and nothing herein contained shall give or is
intended to give any rights of any kind to any third persons, except as
expressly provided herein.  LML and Citi each expressly disclaim any reliance on
any act, word, or deed of the other in entering into this Agreement.

 
 
 
-15-

--------------------------------------------------------------------------------

 
 

 
9.9  
Binding Effect.  Subject to the provisions of Section 6 (Change in
Control/Acquisitions), this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties, the licensees and releasees
referenced herein, and their predecessors, successors, and permitted assigns.



9.10  
Enforceability.  The Parties acknowledge and agree that this Agreement is
enforceable according to its terms.



9.11  
Severability.  In the event that any term or provision of this Agreement is
deemed illegal, invalid, unenforceable or void by a final, non-appealable
judgment of a court or tribunal of competent jurisdiction under any applicable
statute or rule of law, such court or tribunal is authorized to modify such
provision to the minimum extent possible to effect the overall intention of the
Parties as of the Effective Date of this Agreement.  The Parties agree to
negotiate in good faith to try and substitute an enforceable provision for any
invalid or unenforceable provision that most nearly achieves the intent of such
provisions.



9.12  
Counterparts. This Agreement may be executed in two or more counterparts or
duplicate originals, each of which shall be considered one and the same
instrument, and which shall be the official and governing version in
interpretation of this Agreement.  This Agreement may be executed by facsimile
signatures or emailed pdf copies of signatures, and such signatures shall be
deemed to bind each Party as if they were original signatures.



9.13  
Waiver.  No waiver of any breach of any provision of this Agreement shall be
construed as a waiver of or consent to any previous or subsequent breach of the
same or any other provision.



9.14  
Force Majeure.  The failure of a Party hereunder to perform any obligations, due
to governmental action, law or regulation, or due to events, such as war, act of
public enemy, strikes or other labor disputes, fire, flood, acts of God, or any
similar cause beyond the reasonable control of such Party, is excused for as
long as said cause continues to exist.  The Party prevented from performing
shall promptly notify the other Party of such non-performance and its expected
duration, and shall use all reasonable efforts to overcome the cause thereof as
soon as practicable.



9.15  
Amendment. This Agreement may not be amended or modified, except by a writing
signed by all Parties.

 
 
 
-16-

--------------------------------------------------------------------------------

 

 
9.16  
Sophisticated Parties Represented by Counsel.  The Parties each acknowledge,
accept, warrant, and represent that: (i) they are sophisticated Entities
represented at all relevant times during the negotiation and execution of this
Agreement by counsel of their choice, and that they have executed this Agreement
with the consent and on the advice of such independent legal counsel; and (ii)
they and their counsel have determined through independent investigation and
arm’s-length negotiation that the terms of this Agreement shall exclusively
embody and govern the subject matter of this Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.


LML Patent Corp.
 
Citigroup Inc.
     
By:/s/ Patrick H. Gaines
 
By:/s/ Elizabeth M. Sacksteder
     
Name: Patrick H. Gaines
 
Name: Elizabeth M. Sacksteder
Title: President
 
Title: Deputy General Counsel and Head fo Litigation
Date: March 1, 2011
 
Date: March 1, 2011










 
-17-

--------------------------------------------------------------------------------

 

EXHIBIT A




STIPULATED DISMISSAL WITH PREJUDICE




And




ORDER OF DISMISSAL WITH PREJUDICE


(see attached)

 
 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION




LML PATENT CORP,
§
   
§
 
PLAINTIFF
§
   
§
 
v.
§
CIVIL ACTION NO. 2:08-CV-448-DF
 
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
DEFENDANTS
§
 





STIPULATED DISMISSAL WITH PREJUDICE


Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the terms of
a separate Settlement and License Agreement, the Plaintiff, LML Patent Corp and
Defendants Citigroup Inc., Citibank, N.A., and Citibank (South Dakota), N.A.
(collectively, “Citi”) have agreed to settle, adjust, and compromise all claims
and counterclaims against each other in the above-captioned action.  The
parties, therefore, stipulate to dismiss all claims by LML Patent Corp against
Citi and all counterclaims by Citi against LML Patent Corp made therein with
prejudice to the re-filing of same, subject to the terms of the Settlement and
License Agreement between the parties.


LML Patent Corp. and Citi further stipulate that all costs and expenses relating
to this litigation (including, but not limited to, attorneys’ fees and expert
fees and expenses) shall be borne solely by the party incurring the same.


A proposed Order accompanies this motion.
 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREED:
Date:  ________________, 2011
Respectfully submitted,
 
     /s/ Edwin R.
DeYoung                                                                
EDWIN R. DEYOUNG (attorney-in-charge)
Texas State Bar No. 05673000
edeyoung@lockelord.com
ROY W. HARDIN
Texas State Bar No. 08968300
rhardin@lockelord.com
ROGER B. COWIE
Texas State Bar No. 00783886
rcowie@lockelord.com
LOCKE LORD BISSELL & LIDDELL LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas  75201-6776
214-740-8000 telephone
214-740-8800 fax
ATTORNEYS FOR DEFENDANTS
CITIGROUP INC., CITIBANK, N.A., and CITIBANK (SOUTH DAKOTA), N.A.
     /s/ Melissa Smith                                                      
Melissa Smith
Texas State Bar No. 00794818
GILLAM & SMITH, LLP
303 South Washington
Marshall, Texas  75670
Telephone:  903-934-8450
Facsimile:  903-934-9257
Melissa@gillamsmithlaw.com
Theodore Stevenson, III
Lead Attorney
Texas Bar No. 19196650
tstevensom@mckoolsmith.com
John Austin Curry
Texas State Bar No. 24059636
acurry@mckoolsmith.com
McKool Smith, P.C.
300 Crescent Court, Suite 1500
Dallas, Texas 75201
Telephone: 214-978-4974
Facsimile: 214-978-4044
Sam F. Baxter
Texas Bar No. 01938000
sbaxter@mckoolsmith.com
McKOOL SMITH, P.C.
505 East Travis Street, Suite 105
Marshall, Texas  75670
Telephone: 903-927-2111
Facsimile: 903-927-2622
Michael S. Perez
Texas Bar No. 24002752
mperez@mckoolsmith.com
Daniel W. Sharp
Texas Bar No. 24041902
dsharp@mckoolsmith.com
John Garvish
Texas State Bar No. 24043681
jgarvish@mckoolsmith.com
McKool Smith, P.C.
300 W. 6th Street, Suite 1700
Austin, Texas 78701
Telephone: 512-692-8725
Facsimile: 512-692-8744
ATTORNEYS FOR PLAINTIFF
LML PATENT CORP
 
   




 
 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION


LML PATENT CORP,
§
   
§
 
PLAINTIFF
§
   
§
 
v.
§
CIVIL ACTION NO. 2:08-CV-448-DF
 
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
DEFENDANTS
§
 





ORDER OF DISMISSAL WITH PREJUDICE


The Court is of the opinion that the Stipulated Dismissal with Prejudice agreed
to by LML Patent Corp and Citigroup, Inc., Citibank, N.A., and Citibank (South
Dakota), N.A. (collectively “Citi”) should be GRANTED.


IT IS THEREFORE ORDERED that the above-entitled cause and all claims made by LML
Patent Corp against Citi and all counterclaims made by Citi against LML Patent
Corp therein are hereby DISMISSED WITH PREJUDICE to the re-filing of same,
subject to the terms of the Settlement and License Agreement between the
parties.  All costs and expenses relating to this litigation (including, but not
limited to, attorneys’ fees and expert fees and expenses) shall be borne solely
by the party incurring the same.


IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this action
and the parties for purposes of enforcing the terms of the Settlement and
License Agreement entered into by and between the parties.


This is a final judgment as between LML Patent Corp. and Citi.

 
 

--------------------------------------------------------------------------------

 
